     6:20-cr-00532-HMH       Date Filed 12/10/20       Entry Number 38   Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

UNITED STATES OF AMERICA                   )       CRIMINAL NO.: 6:20-cr-00532-HMH
                                           )
              v.                           )
                                           )
SIRLAMBRUSCO PIERRE COLLIER                )


                         PRELIMINARY ORDER OF FORFEITURE

       This matter is before the court on the motion of the United States for a

Preliminary Order of Forfeiture as to Defendant Sirlambrusco Pierre Collier, (“Collier,”

“Defendant”), based upon the following:

       1.     On September 8, 2020, an Indictment (“Indictment”) was filed charging

Collier with possession of firearms and ammunition after having been convicted of a

felony, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) and 924(e).

       2.     Pursuant to Fed. R. Crim. P. 32.2(a), the Indictment contained a forfeiture

allegation providing that upon Collier’s conviction, certain properties enumerated

therein, or equivalent substitute assets, would be subject to forfeiture to the United

States. As specified therein, such assets include, but are not limited to the following:

              Firearm:

                     Taurus, PT709 pistol with magazine
                     Cal.: 9mm S/N: TDR47154
                     Asset ID: 20-FBI-005225

              Ammunition:

                     7 rounds of 9mm ammunition
                     Asset ID: 20-FBI-005225



                                               1
     6:20-cr-00532-HMH        Date Filed 12/10/20    Entry Number 38       Page 2 of 5




       3.     On October 2, 2020, a Bill of Particulars was filed with the court regarding

property alleged in the Indictment filed September 8, 2020, as also being subject to

forfeiture to the United States. Such property includes:

              Firearms:

              a.     KAHR Arms CW40 pistol
                     Caliber: .40, Serial No.: FE1889
                     Asset ID: 20-FBI-005225

              b.     MIL Inc. Thunder Five revolver
                     Caliber: 45/410 Serial No.: 3536
                     Asset ID: 20-FBI-005225

              c.     Sterling Arms 25 Automatic pistol
                     Caliber: .25 Serial No.: 050179
                     Asset ID: 20-FBI-005225

              Ammunition:

              5 rounds of .45 caliber ammunition
              Asset ID: 20-FBI-005225

       4.     On December 7, 2020, Collier entered into a plea of guilty as to Count 1 of

the Indictment.

       5.     Based upon Defendant’s conviction, the court has determined that the

property described above is subject to forfeiture, pursuant to 18 U.S.C. §924(d)(1) and

28 U.S.C. § 2461(c).

       6.     The court has determined that the government has established the

requisite nexus between the said property subject to forfeiture and the offense for which

Collier has been convicted; therefore, the United States is entitled to a preliminary order

of forfeiture, subject to the provisions of 21 U.S.C. § 853 governing third party rights.

       Accordingly, it is herby ORDERED,
                                             2
     6:20-cr-00532-HMH       Date Filed 12/10/20    Entry Number 38      Page 3 of 5




     1.       The below-described property, and all right, title, and interest of the

Defendant, Sirlambrusco Pierre Collier, in and to such property, is hereby forfeited to the

United States of America, for disposition in accordance with law, subject to the rights of

third parties in such property under 21 U.S.C. § 853(n):

              Firearms:

                    a.      Taurus, PT709 pistol with magazine
                            Cal.: 9mm S/N: TDR47154
                            Asset ID: 20-FBI-005225

                    b.      KAHR Arms CW40 pistol
                            Caliber: .40, Serial No.: FE1889
                            Asset ID: 20-FBI-005225

                    c.      MIL Inc. Thunder Five revolver
                            Caliber: 45/410 Serial No.: 3536
                            Asset ID: 20-FBI-005225

                    d.      Sterling Arms 25 Automatic pistol
                            Caliber: .25 Serial No.: 050179
                            Asset ID: 20-FBI-005225

              Ammunition:

                    a.      7 rounds of 9mm ammunition
                            Asset ID: 20-FBI-005225

                    b.      5 rounds of .45 caliber ammunition
                            Asset ID: 20-FBI-005225


      2.      Upon entry of this Order, the United States Attorney is authorized to

conduct proper discovery in identifying, locating, or disposing of the described property,

or other substitute assets, in accordance with Fed. R. Crim. P. 32.2(b)(3); and to

commence proceedings that comply with the statutes governing third party rights, if

applicable.
                                            3
     6:20-cr-00532-HMH          Date Filed 12/10/20     Entry Number 38      Page 4 of 5




       3.        The United States shall publish notice of this Order and its intent to

dispose of the personal property in such manner as the Attorney General may direct.

The United States may also, to the extent practicable, provide written notice to any

person known to have an alleged interest in the said property.

       4.        Upon entry of this Order, the United States is authorized to seize the

above-described property as directed by the United States Attorney’s Office and to

commence proceedings that comply with statutes governing third party rights.

       5.        Any person, other than the named Defendant, asserting a legal interest in

the subject property may, within thirty days of the final publication of notice or receipt of

notice, whichever is earlier, petition the court for a hearing without a jury to adjudicate

the validity of his alleged interest in the subject property and for an amendment of the

order of forfeiture, pursuant to 21 U.S.C. § 853(n)(6) and Fed. R. Crim. P. 32.2(c).

       6.        Any petition filed by a third party asserting an interest in the above-

described property shall be signed by the petitioner under penalty of perjury and shall

set forth the nature and extent of the petitioner’s right, title, or interest in the subject

property, the time and circumstances of the petitioner’s acquisition of the right, title or

interest in such property, and additional facts supporting the petitioner’s claim and the

relief sought.

       7.        After the disposition of any motion filed under Fed. R. Crim. P.

32.2(c)(1)(A) and before a hearing on the petition, discovery may be conducted in

accordance with the Federal Rules of Civil Procedure upon a showing that such

discovery is necessary or desirable to resolve factual issues.

       8.        The United States shall have clear title to the property following the court’s
                                              4
      6:20-cr-00532-HMH      Date Filed 12/10/20        Entry Number 38   Page 5 of 5




determination of all third party interests, or, if no petitions are filed, following the

expiration of the period provided in 21 U.S.C. § 853(n)(2) for the filing of third party

petitions.

       9.     The court shall retain jurisdiction to resolve disputes which may arise and

to enforce and amend this Order as necessary, pursuant to Fed. R. Crim. P. 32.2(e).

       10.    Upon entry of the criminal judgment, this Order becomes final as to

Defendant, and shall be made a part of the sentence and included in the criminal

judgment.

       11.    The Clerk, United States District Court, shall provide one (1) certified copy

of this Order to the United States Attorney’s Office.



       AND IT IS SO ORDERED.



                                                 s/ Henry M. Herlong, Jr.
                                                 Senior United States District Judge


December 10, 2020
Greenville, South Carolina




                                             5
